Oppenheimer AMT-Free Municipals Oppenheimer Quest International Value Fund Oppenheimer California Municipal Fund Oppenheimer Global Allocation Fund Oppenheimer Cash Reserves Fund Oppenheimer Quest Opportunity Value Fund Oppenheimer Commodity Strategy Total Oppenheimer Small- & Mid- Cap Value Fund Return Fund Oppenheimer Real Estate Fund Oppenheimer Core Bond Fund Oppenheimer Rising Dividends Fund Oppenheimer Corporate Bond Fund Oppenheimer Rochester Arizona Municipal Fund Oppenheimer Emerging Markets Debt Fund Oppenheimer Rochester Maryland Municipal Fund Oppenheimer Equity Fund, Inc. Oppenheimer Rochester Massachusetts Municipal Fund Oppenheimer Equity Income Fund, Inc. Oppenheimer Rochester Michigan Municipal Fund Oppenheimer Global Value Fund Oppenheimer Rochester Minnesota Municipal Fund Oppenheimer Gold & Special Minerals Fund Oppenheimer Rochester North Carolina Municipal Fund Oppenheimer International Diversified Fund Oppenheimer Rochester Ohio Municipal Fund Oppenheimer International Growth Fund Oppenheimer Rochester Virginia Municipal Fund Oppenheimer Main Street Select Fund® Oppenheimer Select Value Fund Oppenheimer Main Street Small- & Mid-Cap Fund® Oppenheimer Senior Floating Rate Fund Oppenheimer Money Market Fund, Inc. Oppenheimer Value Fund Oppenheimer New Jersey Municipal Fund Oppenheimer Short Duration Fund Oppenheimer Pennsylvania Municipal Fund Oppenheimer Small- & Mid-Cap Growth Fund Oppenheimer Rochester National Municipals Oppenheimer Transition 2010 Fund Oppenheimer Portfolio Series Oppenheimer Transition 2015 Fund Active Allocation Fund Oppenheimer Transition 2020 Fund Conservative Investor Fund Oppenheimer Transition 2025 Fund Equity Investor Fund Oppenheimer Transition 2030 Fund Moderate Investor Fund Oppenheimer Transition 2040 Fund Oppenheimer Portfolio Series Fixed Income Active Oppenheimer Transition 2050 Fund Allocation Fund Rochester Fund Municipals Prospectus and Statement of Additional Information Supplement dated February 1, 2012 This supplement amends the Prospectus and Statement of Additional Information (“SAI”) of each of the above referenced funds (each a "Fund") and is in addition to any other supplement(s): After February 5, 2012, the holding period for any contingent deferred sales charge that applies to any applicable class of shares of each Fund will begin on the date of purchase of such shares. February 1, 2012 PS0000.067
